Rodger D. Love, Jr.

3136 SE Colorado Ave.

Topeka, Kansas 66605

(785)-408-6781

rod4936@cox.net




                         United States Bankruptcy Court

                             For The District Of Kansas



lN RE: Rodger D. Love Jr.                        Case No. 13-41680




Rodger D. Love, Jr.,

                       Plaintiff,


                                                       I




                                                           I




Vs.                                              Adv. No.




United States Dept. of Education,

Navient Solutions, lnc.,

                      Defendants.
                                                               I




                   Complaint To Determine Dischargeability

      COMES NOW,' the Plaintiff, Rodger D. Love, Jr., pro se, and hereby requests



                                             1

                 Case 20-07004      Doc# 1   Filed 01/28/20        Page 1 of 9
that this Court determine that the Plaintiff should be discharged from any

debts owed by the Plaintiff to the Defendants, United States Dept. of Education,
                                                   i




and Navient Solutions, lnc. for the re.ason that said debt would place an undue

hardship.upon Plaintiff and his minor daughter if said debts are not discharged.




                            Venue and Jurisdiction



   1. This Court has I.urisdiction over this Adversary Proceeding pursuant to 28

   U.S.C. 1334(b) and 28 U.S.C.157(b) and 1332.I This is a core proceeding under

   Title 11 because it concerns a determination as to the dischargeability of a

   Debt.



   2. This Adversary Proceeding is brought pursuant to 11 U.S.C. 523(a)(8),15

    U.S.C.105 and Federal Rules of Bankruptcy Pr'ocedure 7001(9).
                                                       I




   3. This Court has venue pursuant to 11 U.S.C.1409(a)




                                         Parties


   4. Plaintiff, Rodger D. Love, Jr., is a resident of Shawnee County, Kansas.


   5. Defendant, Dept. of Education ("DOE") is registered to do business in the

   State of Kansas and can be served by summons to: Education Dept., Office of


                                         2

               Case 20-07004    Doc# 1   Filed 01/28/20    Page 2 of 9
General Counsel, 400 Maryland Ave, SW Room 6E353, Washington, D.C, 20202-

2110, and by serving same upon the U.S. Attorney for Kansas at 444 SE Quincy,

Ste 290, Topeka, Kansas 66683.




6. Defendant, Navient Soultions, Inc. (``Navient"), is registered to do business

 in the state of Kansas and may be served by process by serving summons to its

 resident agent, the Corporation Service Company, 2900 SW Wanamaker Dr.,

Suite 204, Topeka, Kansas 66614.




                              Statement of Facts



A. Federal Student Loans



 7. Plaintiff's unsubsidized loan with the Dept. of Education has a principal

    balance of over $39,000, and the accrued interest is over $19,000.



 8. Plaintiff's subsidized loan with the Dept. of Education has a principal

    balance of over $26,000, and the accrued interest is over $10,000.



 9. Plaintiff's total balance with the Dept. of Education is over $96,000.00, and

    the standard repayment plan for both the loans owned by the Dept. of

    Education is approximately $740.81 per month.




                                        3

             Case 20-07004    Doc# 1    Filed 01/28/20   Page 3 of 9
10. If the plaintiff were to use the Federal Income Based Repayment Plan (lBR)

   it would require plaintiff to pay on his Federal Student loans until a time at

   which Plaintiff would be approximately 72 years of age.



11. Under the Federal Income Based Repayment Plan (IBR) plaintiff would

   never pay off the accrued interest on his loans.



.12. Under the IBR an individual can owe considerably more after the 25 year

   repayment plan.



13. Under the IBR once debt is forgiven after 25 years it can create a taxable

   income to an individual.



14. Plaintiff has sought, and has received consolidation of his federal student




15. Plaintiff has sought, and received a forbearance on his federal student

   loans.



16. plaintiff applied for an lBR plan prior to the filing of his Chapter 13.



17. plaintiff applied for and was approved for a lBR after his Chapter 13 was

   discharged.


•18. Plaintiff is unable to pay the Standard Repayment plan with the Dept. of


   Education or the Income Based Repayment plan without it creating an

   undue hardship.


                                        4

            Case 20-07004     Doc# 1    Filed 01/28/20   Page 4 of 9
                                `




8. Navient Private Student Loans




19. Plaintiff owes over $32,000 in Chase Private student loans bought, and/or

   owned by Navient.



20. Plaintiff has a balance of over $36.000.00 to Navient for Tu.ition Answer

   Loans.



21. Plaintiff's current balance with Navient is over $71,000.00.



22. The interest rates on the Chase Private Student Loans, and Tuition Answer

   loans are variable interest rates that varies from approximately 5% to 12%.



23. Plaintiff's standard monthly payment on the private student loans owned

   by Navient is $842.19 per month.            I



24. Navient does not have or offer an Income Based Repayment plan on their

   Tuition Answer or Chase student loans.
                                                   I




                                                   I




25. plaintiff has paid over $25,000.00 towards 'his Navien`t student loans.
                                                   I




26. plaintiff has paid approxiinately $3,000.00 or more towards his Chase

   student loans prior to being bought by Navient.




                                      5

            Case 20-07004    Doc# 1   Filed 01/28/20   Page 5 of 9
C. Undue Hardship




                                                 I




27. Since the Chapter 13 Petition was filed, Plaintiff has become divorced, and

   the household income has been reduced by close to half of what was

   reported on the chapter 13 Petition.          '



28. The divorce resulted in Plaintiff being awarded residential custody of his

   minor daughter.



29. plaintiff is employed full time and does not anticipate receiving substantial

   raises or promotions in the future.



30. Plaintiff has a medical condition to where he cannot read out of his right

   eye.



31. Plaintiff did not graduate or receive a degree from Washburn University,.

      and does not have any degrees and has a G.E.D.
                                                     I




32.    plaintiff is 47 years old, has little education, medical conditions, and has

      no expectation of substantial gains in income based upon education and

      qualifications.




                                         6


               Case 20-07004   Doc# 1    Filed 01/28/20   Page 6 of 9
   33. Plaintiff has no hope of paying back the loans, and they have created a

      noose around Plaintiff's neck for the remainder of his economically
                                                    (




      productive years.



                                                        \




   34. Requiring Plaintiff to repay the student loans would impose an undue
                                                            I




      hardship on plaintiff and his minor daughter.



   35, This Court should construe Plaintiff's complaint, and pleadings`liberally.

      See, Bee vs. Grecrves, 744 F.2d 1396,1397 (loth Cir.1984); Er/.ck5on vs.

      pcyrdus, 551 u.s. 89, 94, 127 s.ct. 2197 (2007).




  WHEREFORE, Plaintiff respectfully request that this Court enter a j.udgment in

his favor that declares the Federal and Private Student debts identified in the

above complaint discharged pursuant to 11 U.S.C. L523(a)(8), and provides any

other relief that the Court deems proper.




         `ul_

Rodger D. Love, Jr.

3136.SE Colorado Ave.

Topeka, Kansas 66605

(785)-408-6781


                                          7

               Case 20-07004     Doc# 1     Filed 01/28/20      Page 7 of 9
   81040 (FORM 1040) (12/15)


           ADVERSARY PROCEEDING COVER SI|EET I                                                         ADVERSARY PROCEEDING NUMBER
                                                                                                           v (Courtuse only)
                                  (Instructions on Reveis'e) ¥'

 pLfaIN::F5ss.Thf i a.ue                                                                      Dg%LT:¥-fJurcc#,-Oat/

                                                                                              ATTORNFYS (If Knoun)
es;E#rm`Nane>Address,andTeiephoneNo)iprof-e

 PARTY (Check One Box Only)                                                                   PARTY (Check One Box Only)
                                                                                              E Debtor                 D U.S. Trustee/Bankruptcy Admin
*Debtor                  I U.S. Trustee/Bankruptcy Admin
 I creditoi`              H other                                                            .,gr G NTgreditor          €g other
 D Trustee                                                                                    E Trustee
 CAugi¥`==f*¥£igfHo?:F=:;¥;;_;C50N9INouunINGAILUSSTA-SavoLun)


                                                                             NATURE\OF'SUIT
          Owhmber up to five (5) boxes starting with lead cause 'ofackon 'ds 1 first altemative gauge as 2, second alternative cause as 3, etc.)

     FRBP 7001(1) -Recovery of Moneymroperty                                                    FRBP 7001(6) -Dischargeability (continued)
 I 11-Recovery of money/property -§542 turnover of property                                     I 61 -Dischargeability -§523(a)(5), domestic support
 I 12-Recovery of money/property -§547 preference                                                I 68-Dischargeability -§523(a)(6), willful and malicious injury
 I 13-Recovery of money/property -§548 fraudulent transfer                                    4Elof3-Djschargeabildy -§523(a)(8), student loan
 I 14HRecovery of money/property -other                                                           I 64-Dischargeability -§523(a)(15), divorce or separation obligation

                                                                                                       (other than domestic support)

 I :i¥v:I ]7d:;: (p2r), :rytya I:I:I;:'e:tr{o°fr,i,?n°orr::;:rn:not:r::; :n prop erty            I 65 -DISchargeabil lty -other
                                                                                              FRBP 7001(7) -Injunctive Relief

 I F|¥A:p:::i(3o)f:atepopfr::oa:eo;S:ice;tfa:er:npdero?a co.ovlrer _ §363(h)                     E] ;i:::i::::::: ::::::= :Thpe:s[t]On of stay


 I :=o:u :c°ti?olj4,)r:v:::teico:|°onf::::::gti:0-ll§°7f2?(i:;,::,:tee,                           FEB:I::::,o8r,d:::,::d:: :;;:: :: fn,,aeir:sf° r I nte res t


 I :L¥R:v:::: :5n) o-f?oe:;I:t::1:nor c°nfirmat[° n                                         EB;1::°e]c{::a?oe;I ;:::°m¥n:u d8ment



 i :::i:::7:0::::):::;I:C§h:a:r:g{e:a;i:;:i::,e( ::e::1:sr::,rlf?I:earrec::::esntatLon,         EB:1::°e:::)]nDa:Ltoe::::::::e°dfc¥ac]:°:re:a:scet[°n
          actual fraud                                                                         Other
 I 67-Dischargeability -§523(a)(4), fraud as fiduciary, embezzlement, larceny                    I SS-SIPA case -15 U.S.C. §§78aaa e/`seg.

                          (continued next co|umii)                                               I 02-Other (e.g. other actions that would have been brought in state cout
                                                                                                      if unrelated to bankruptcy case)

 I Check if this case involves a substantive issue of state law                               I Check if this is asserted to be a class action under FRCP 23
 I Check if ajury trial is demanded in complaint                                              Demand S
 Other Relief Sought




                                   Case 20-07004                       Doc# 1             Filed 01/28/20             Page 8 of 9
 Bi04O a]ORM i04Ot ti2;15)

                    BAI`urRupTcy CASE IN wHlcH THls AI>vFRSARy pROcEEDING ARlsEs
``--.-         --.-I..-`Tii€>+3=             i-i ``i-                BANKRUPTCY CASE NO.           ^`
                                                                                  At 3 - L| \ a 85 Cj
DISTRICT IN WIIICH CASE`is PENDING                                                                     NARE OF JUDGE
                                                                                 -tQ 4T¢ - 5-c2                           ch _heLS`
    T€.` D•-i.s±-. 8<. s€-           RELATED ADVERSARY P i¥Y:sio%:::r|Cahi r u +
                                                                    ROCEED-ING ¢IF ANY) j
PLAINTIFF                                            DEFENDANT                                         ADVERSARYPROCEEDING NO.



DISTRICT IN WHCH ADVERSARY IS PENDING                                DIVISION OFFICE                   NARE OF JUDGE

S[5NA5STT°RE              ®R¥pLENTITF)




DATE                                                                 PRINT NAnAI oF ATTORNEy (oR PLAINTIFF)


                / 2-= i I -a                                            t`.--i.c-..--i-I-               -,Lc --<ted

                                                        INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in th: box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plalntiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




                         Case 20-07004             Doc# 1        Filed 01/28/20          Page 9 of 9
